Matter of Grant v New York City Loft Bd. (2016 NY Slip Op 08952)





Matter of Grant v New York City Loft Bd.


2016 NY Slip Op 08952


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2572 101412/13

[*1]In re Stephen Grant, Petitioner-Appellant,
vNew York City Loft Board, et al., Respondents-Respondents.


Law Offices of Sokolski & Zekaria, P.C., New York (Robert E. Sokolski of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for New York City Loft Board, respondent.
Linda Rzesniowiecki, New York, for SMCB Associates, LLC, respondent.

Judgment (denominated an order), Supreme Court, New York County (Margaret A. Chan, J.), entered February 9, 2015, denying the petition to annul an amended final determination of respondent New York City Loft Board, dated June 20, 2013, which, inter alia, found the fourth-floor loft that petitioner entirely occupied consisted of two separate apartment units, and that he was the tenant of record of only one of the two units, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The Loft Board's determination that petitioner waived the objections he now seeks to assert to the division of the fourth floor into two units was rationally based in the record and not contrary to law (see Matter of Partnership 92 LP & Bldg. Mgt. Co., Inc. v State of N.Y. Div. of Hous. & Community Renewal, 46 AD3d 425, 428 [1st Dept 2007], affd 11 NY3d 859 [2008]; Matter of Lower Manhattan Loft Tenants v New York City Loft Bd., 104 AD2d 223, 224-225 [1st Dept 1984], affd 66 NY2d 298 [1985]).
Petitioner participated in a 1994 narrative statement conference, at which the owner submitted plans for the legalization of his fourth-floor loft as two interim multiple dwelling (IMD) units. Petitioner objected to aspects of the owner's application, but did not object to the configuration of the loft as two IMD units. The Loft Board certified the owner's compliance with the narrative statement process, and the New York City Department of Buildings subsequently issued a work permit legalizing the floor as two IMD units. Under applicable Loft Board rules, petitioner thereby waived his right to object to that configuration (see former 29 RCNY 2-01[d][2][iv][B], 2-01[d][2][vi], 2-01[h]). In any event, the evidence adduced at the [*2]administrative hearing showed that the fourth floor was comprised of two separate units on the effective date of the Loft Law.
Petitioner's remaining contentions are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK